DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on January 10, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 19, 21-22 and 24 have been amended; and claims 2-18, 20, and 23 are canceled. Accordingly, claims 1, 19, 21-22, and 24 are pending in this application, with an action on the merits to follow regarding claims 1, 19, 21-22, and 24.
Because of the applicant's amendment, the following in the office action filed July 9, 2021, are hereby withdrawn:
Claim rejections under 35 USC 112(b);
Claim rejections under 35 USC 112(d).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the garment being insulated (claim 1), the collar having a piece of material to cover the ends of the first and second zippers (claim 1), the first and second sleeve openings covered by a piece of material (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.   Applicant indicated the claims have been amended to claim only features shown in the drawings, however each of the structures indicated above still appear within claim 1.

Claim Objections
Claims 21 and 22 are objected to because of the following informalities: 
Claim 21 should recite, “wherein the third zipper  is in an open position, the third zipper pull[[s]] tabs of the third zipper form two apertures providing access to an interior of the first sleeve”;
Claim 22 should recite, “wherein the fourth zipper is in an open position, the zipper pull tabs of the fourth zipper form two apertures providing access to an interior of the first sleeve.”
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19, 21-22 and 24 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Florens (US 3769634), in view of Wilson (US 2016/0286872) and in view of Chou (US 5564126).
Regarding claim 1, Florens discloses a garment (5) for covering an upper body of a patient (as can be seen in Fig. 1, the garment is an sweater which can be worn by a patient) comprising: a vest (6) having a neck opening (where collar is attached to 6, see annotated Fig. 1), a first sleeve opening (where 8 attaches to 6), a second sleeve opening (where 9 attaches to 6), a lower opening (29) a first face (outer face of the 6) and a central axis extending from the neck opening to the lower opening (see annotated Fig. 1), wherein a collar is attached to the neck opening (see annotated Fig. 1) and a first (16) and a second (18) zipper extend through the collar towards the lower opening a predetermined distance (as can be seen in annotated Fig. 1) and the collar has a  to cover ends of the first and second zippers (as can be seen best if Figs. 1-2, the material surrounding the zipper between the stitching lines 21 and 23, covers the entire length of each zipper from the bottom of each zipper and in combination with the wider margin edge 15, cover the zipper through the collar) and are angled away from the central axis at a same angle (as can be seen in Fig. 1) and wherein a flap (11) is defined between the first and second zipper (as best seen in annotated Fig. 1), an upper end of a flap (see annotated Fig. 1) is narrower than a lower end of the flap (see annotate Fig. 1) (see col. 3, lines 1-10 where the wider end where the lower end of the flap can be the wider end), wherein the first and the second zippers when in an open position form a clavicle opening to be configured to permit access to a clavicle area of the patient (as can be seen in Fig. 2, when 16 and 18 are open and the flap folds downward, an opening is formed between the zippers and one is able to access the clavicle area); a first sleeve (8) having a first end and second end (see annotated Fig. 1) and is attached to the first sleeve opening of the vest at the first end  and a cuff attached at the second end (as can be seen in annotated Fig. 1); and a second sleeve (9) having a first end and second end and is attached to the second sleeve opening of the vest at the first end, a cuff is attached at the second end (see annotated Fig. 1).
Florens does not expressly disclose the garment being insulated, a first opening present on the first sleeve, wherein the first opening terminates before the cuff, wherein a third zipper with two pull tabs is integrated into the first opening of the first sleeve and the zipper pull tabs are positioned at opposite ends of the first opening of the first sleeve when in a closed position and the first opening of the first sleeve is covered by a piece a 
Wilson teaches an upper body garment (embodiment 100, see Fig. 9) a first opening (created when 150 is unzipped) present on the first sleeve (110, as can be seen in Fig. 9), wherein the first opening terminates before the cuff (250) as can be seen in Fig. 9), wherein a third zipper (150) with two pull tabs (160/170) is integrated into the first opening of the first sleeve (as best seen in Fig. 9), and a second opening (created when 155 is unzipped) present on the second sleeve wherein the second opening terminates before the cuff (as can be seen in Fig. 9 where the opening created by unzipping the zipper terminates before the cuff), wherein a fourth zipper (155) with two pull tabs (180/190) is integrated into the second opening of the second sleeve (as best seen in Fig. 9).
Florens and Wilson teach analogous inventions in the field of upper body garments with multiple zippered openings.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add zippered openings in the sleeves of Florens as taught by Wilson in order to “to keep a patient as warm as possible, while providing a physician or other medical personnel with the necessary access to the patient's body, such as when connecting dialysis tubing to various bodily ports” (see para. 0002 of Wilson).

Florens and the first embodiment of Wilson do not expressly disclose the garment being insulated and wherein the zipper pull tabs of the third zipper are positioned at opposite ends of the first opening of the first sleeve when in a closed position and the first opening of the first sleeve is covered by a piece a material, and the zipper pull tabs of the fourth zipper are positioned at opposite ends of the second opening of the second sleeve when in a closed position and the second opening of the second sleeve is covered by a piece a material.
	A further embodiment of Wilson (Fig. 7) teaches at least one layer of insulating material (800, considered an insulating material as any additional layers would lead to insulating the wearer’s body) lines (as it is applied to the inside of the garment, it therefore lines at least a portion of the garment) the garment (100).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a lining panel to the combined garment of Florens and Wilson as taught by Wilson “to provide an additional layer of comfort/warmth to the wearer” (see para. 0033 of Wilson).
Florens and Wilson do not expressly disclose wherein the zipper pull tabs of the third zipper are positioned at opposite ends of the first opening of the first sleeve when in a closed position and the first opening of the first sleeve is covered by a piece a material, and the zipper pull tabs of the fourth zipper are positioned at opposite ends of 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reverse the closing/opening of the two-way zippers on the sleeves of the combined garment of Florens and Wilson in order to allow each resealable opening to be separated into two openings so that different areas of a wearer’s arm can be easily accessible at the same time and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.
Florens and Wilson do not expressly disclose the first opening of the first sleeve is covered by a piece a material, and the second opening of the second sleeve is covered by a piece a material.
Chou teaches a garment for patients where the first opening (opening created via 6) of the first sleeve (5) is covered by a piece a material (see annotated Fig. 2), and the second opening (opening created via 6) of the second sleeve (4) is covered by a piece a material (see annotated Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to material covering the third and fourth zippers of the combined garment of Florens and Wilson as taught by Chou such that the zippers “will not be exposed on the outside to mar the overall design and appearance of the upper garment” (see col. 2, lines 50-55 of Chou).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so 
Regarding claim 19, the combined garment of Florens, Wilson, and Chou discloses wherein the wherein the first and second zippers (16/18 of Florens) are angled away from the central axis (as can be seen in annotated Fig. 1 of Florens and disclosed in col. 3, lines 1-10 of Florens), but does not expressly disclose wherein the first and second zippers are angled 30 degrees away from the central axis.  However, as Florens discloses that the flap 11 and the opening 12 may have various different sizes and shapes” (col. 3, lines 5-10 of Florens), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to angle the zippers 30 degrees from the central axis of the modified garment of Florens in order to better maximize the opening to accommodate the opening for a male vs. a female as each has a differently shaped chest area and would be comfortable revealing less or more of the chest area upon the fully open position of the garment and as the angle of the zippers is a results effective variable with the results being the shape and size of the flap and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.0
Regarding claim 21, as best interpreted by Examiner, the combined garment of Florens, Wilson, and Chou discloses all the limitations of claim 1 above, but does not expressly disclose wherein the third zipper (150 of Wilson) is in an open position, the third zipper pulls (160/170 of Wilson) of the third zipper form two apertures providing access to an interior of the first sleeve. However, it would have been obvious to one 
Regarding claim 22, as best interpreted by Examiner, the combined garment of Florens, Wilson, and Chou discloses all the limitations of claim 1 above, but does not expressly disclose wherein the fourth zipper (155 of Wilson) is in an open position, the  zipper pull (180/190 of Wilson) of the fourth zipper form two apertures providing access to an interior of the first sleeve. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reverse the closing of the two-way zippers on the sleeves of the modified garment of Florens in order to allow each resealable opening to be separated into two openings so that different areas of a wearer’s arm can be easily accessible at the same time and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.
Regarding claim 24, the combined garment of Florens, Wilson, and Chou discloses wherein the first and second openings (openings created when 150/155 of Wilson are unzipped) are configured to be positioned relative to an interior portion of an arm of the patient (as the openings are at a predetermined positions on the sleeves, they are positioned relative to the interior portion of the arms of the wearer).

    PNG
    media_image1.png
    764
    587
    media_image1.png
    Greyscale

Annotated Fig. 1 (Florens)


    PNG
    media_image2.png
    633
    720
    media_image2.png
    Greyscale

Annotated Fig. 2 (Chou)

Response to Arguments
Applicant's arguments filed January 10, 2022, regarding the 35 USC 103 rejections of claim 1 and its dependents, have been fully considered but they are not persuasive. 
First, Applicant argues that in both Wilson and Chou, the zippers extend through the cuffs and therefore do not meet the limitations “where the first/second opening 
Second, Applicant argues “Florens also does not disclose the portion of the collar attached behind the zippers” (Remarks p. 8, first full para.).  In response this argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the portion of the collar attached behind the zippers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Instead, claim 1 recites, “wherein a collar is attached to the neck opening and a first and a second zipper extend through the collar towards the lower opening a predetermined distance and the collar has a piece of material to cover ends of the first and second zippers” and it is only claimed that the ends of the first and second zippers are covered which has been met by Florens as seen in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732